_____________

                                 No. 95-2403
                                _____________

Roosevelt Holmes,                      *
                                       *
              Petitioner-Appellant,    *     Appeal from the United States
                                       *     District Court for the
     v.                                *     Eastern District of Missouri.
                                       *
James A. Gammon,                       *           [UNPUBLISHED]
                                       *
              Respondent-Appellee.     *


                                _____________

                          Submitted:   April 10, 1996

                           Filed: July 1, 1996
                                _____________

Before WOLLMAN, JOHN R. GIBSON, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Roosevelt Holmes appeals from a final judgment of the district court1
dismissing with prejudice his 28 U.S.C. § 2254 habeas corpus       petition.
The magistrate judge to whom this case was referred recommended dismissing
the petition on the basis that Holmes' first ground for relief was
successive, that the second and third grounds for relief were abusive, and
that Holmes had failed to establish cause and prejudice or actual innocence
to overcome these procedural deficiencies.    The district court adopted the
magistrate judge's opinion in its entirety and dismissed Holmes' petition.




     1
      The Honorable Edward L. Filippine, United States District
Judge for the Eastern District of Missouri, adopting the report
and recommendation of the Honorable Frederick R. Buckles, United
States Magistrate Judge for the Eastern District of Missouri.
     Although Holmes' court-appointed attorney filed an appellate brief,
Holmes subsequently filed a motion to dismiss his counsel's brief and
submitted a pro se appellate brief.    At oral argument, we permitted Holmes'
court-appointed counsel to argue the points outlined in the pro se brief.
We deny Holmes' pro se motion to strike the brief filed by his counsel.


     After carefully reviewing the record, we conclude that the district
court properly dismissed Holmes' habeas corpus petition for the reasons set
forth in the magistrate judge's well-reasoned opinion as adopted by the
district court.   As no error in fact or law appears, we accordingly, affirm
the judgment of the district court.     See 8th Cir. R. 47B.



     A true copy.


           Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-